DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The amendment filed on 11/07/2022 has been entered. Claims 1-5 and 7 remain pending. Claims 1, 2, 4, 5 and 7 have been amended, claim 6 has been cancelled. Therefore, claim Claims 1-5 and 7 are under examination.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ’determining’ an injection scheme of elastic acoustic waves based on residual stress distribution and characteristics of a metal frame...” in line 2, is being held as indefinite because the word ‘determining’ introduces a step which is not an active process and is simply a mental process. In the amended claim submitted on 11/07/2022, Applicant further recites that “determining the injection scheme of the elastic acoustic waves further includes: “setting…”. Although “setting” is an active step, it is not clear how an ordinary skill in the person would determine the injection scheme of the elastic acoustic waves using the residual stress distribution and/or material characteristics. Whether the injection scheme of the elastic acoustic waves is related to average stress or stress at any particular point or area of the metal frame or whether the direction, value, or types of stress as well as what material characteristics, i.e. size, shape, density, element or any other physical and chemical properties are being considered to determine the injection scheme. The Examiner will  interpret that there would be some sort of chart or table or list of value or predetermined available data which indicates that if residual stress distribution is “X” and characteristics of a metal frame is “Y”, then an injection scheme of elastic acoustic waves will be “Z”. Any artisan can be able to determine when anything need to be determined from the available data and set the value for it. 
Claim 1 further recites the word ‘fixing’ in line 7, is being held as indefinite, because the word ‘fixing’ has different meanings. The Examiner will  interpret that inner and upper frames are being attached or being repaired. 
 
Claim 2, recites the limitation "the residual stress" in line 4.  is being held as indefinite, because the in claim 1 performing the reduction and homogenization comprises multiple step wherein determining an injection scheme using the residual stress distribution of a metal frame, therefore performing the reduction and homogenization for multiple rounds as claimed in instant claim 2 should follow the process recited in claim 1 and require the step to determine the residual stress distribution of a metal frame not determining the residual stress of the metal frame as recited in claim 2. 

Claim 4 recites the limitation ‘adding a tool cap’ in line 7, is being held as indefinite because the word ‘adding a tool cap’ is unclear whether it is added to the metal frame or to the ultrasonic horn. Examiner interpreted that this is being added to the ultrasonic horn. 
Applicant is encouraged to amend the relevant part of the Claim 4.  
Claim 7recites the limitation ‘short’ in line 3 and  ‘large’  in line 4 are being held as indefinite because both of these words are relative words and is unclear what value or limit should be considered as short and/or large.  
Claims 3 and 5 depend on claim 1 directly and/or indirectly, thus incorporate the limitations therein. Therefore, claims 3 and 5 are rejected for the reasons set forth above in regards to claim 1.

Allowable Subject Matter

Claim 1-5 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claim 1, 2, 4, 5 and 7 as submitted on November 07, 2022. Applicant's argument is persuasive based on new amendments and the Applicant's remarks in page  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 5, filed 10/19/2022, with respect to 35 USC 112(b) 2nd paragraph rejection have been considered and some of them are persuasive while not all of them are persuasive. The claims 2, 4, 5 and 7 were rejected under 35 USC 112(b) 2nd paragraph in the previous office action dated 08/11/2022. Applicant has amended these claim and addressed the rejections properly in the remarks filed on 10/19/2022, therefore these 35 USC 112(b) 2nd paragraph rejections of claim 2, 4, 5 and 7 of the previous office action have been withdrawn. However two of the previous 35 USC 112(b) 2nd paragraph rejections of Claim 1 in the previous office action dated 08/11/2022 maintained as it is, as applicant did not amend or provide any proof and/or argument to overcome this. [Please see the rejection under 35 USC 112(b)]. Rest of the other USC 112(b) 2nd paragraph rejections of Claim 1 in the previous office action dated 08/11/2022 has been withdrawn. 
Moreover, new amendments to the claims, submitted on 11/07/2022, are now subjected to new 35 USC 112(b) 2nd paragraph rejection of claim 1[Please see the rejection under 35 USC 112(b)].  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/               Examiner, Art Unit 1738                                                                                                                                                                                         
	/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736